Citation Nr: 1105377	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for acne.  

2.  Entitlement to service connection for bilateral foot pain, to 
include as secondary to maladaptive health behaviors resulting in 
overeating and obesity.  

3.  Entitlement to service connection for high cholesterol, to 
include as secondary to maladaptive health behaviors resulting in 
overeating and obesity.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to maladaptive health behaviors resulting in 
overeating and obesity.  

5.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a psychiatric disorder 
for treatment purposes only under 38 U.S.C.A. § 1702.  

7.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type 2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1983 to October 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and February 2010 rating decisions 
of the Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Veteran has claimed service connection for both depression 
and PTSD.  Construing the claim liberally, however, the Board 
finds that it should be characterized as one for service 
connection for a psychiatric disorder, to include depression and 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order) (it is the responsibility of the Board to consider 
alternate current conditions within the scope of the claim).  The 
issue is thus restated on the title page of this decision.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1994 rating decision denying service connection for 
acne was not appealed and is final.  

2.  Evidence received since the July 1994 rating decision does 
not relate to an unestablished fact necessary to substantiate 
this claim.  

3.  The Veteran has not been diagnosed with a chronic right foot 
disability.  

4.  The Veteran's left foot disability did not manifest during, 
or as a result of military service, nor is it secondary to his 
service-connected maladaptive health behaviors.  

5.  High cholesterol is not, in and of itself, a disability for 
VA rating purposes.  

6.  The Veteran's hypertension did not manifest during, or as a 
result of, active military service, nor is it secondary to his 
service-connected maladaptive health behaviors.  

7.  The Veteran does not suffer from a psychiatric disability 
that manifested during, or as a result of, active military 
service.  

8.  The issue of entitlement to service connection for a 
psychiatric disorder for treatment purposes only under 38 
U.S.C.A. § 1702 is moot.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision denying service connection for 
acne is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for acne 
remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).  

3. The criteria necessary for establishing entitlement to service 
connection for a bilateral foot disability have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2010).  

4.  The criteria necessary for establishing entitlement to 
service connection for high cholesterol have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2010).  

5.  The criteria necessary for establishing entitlement to 
service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2010).  

6.  The criteria necessary for establishing entitlement to 
service connection for a psychiatric disability, to include 
depression and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).  

7.  Entitlement to service connection for a psychiatric disorder 
for treatment purposes is a moot issue.  38 U.S.C.A. § 1702 (West 
2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in July 2009 and December 2009 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The letters also 
informed the Veteran of why his claim of entitlement to service 
connection for acne was previously denied.  He was also asked to 
submit evidence and information in his possession to the RO.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in January 
2010, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of private 
treatment records have also been incorporated into the evidence 
of record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claims of entitlement to service connection 
for high cholesterol and a psychiatric disorder.  However, as 
will be discussed below, high cholesterol is not a disability for 
VA rating purposes and there is no evidence of record to suggest 
a possible connection between the Veteran's intermittent 
depression and military service.  As such, a VA examination is 
not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that a VA examination is warranted when there is 
evidence of both a current disability and an indication that the 
disability or symptoms may be associated with military service).  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence for Acne

Relevant Laws and Regulations

In February 2010, the RO declined the Veteran's request to reopen 
his claim of entitlement to service connection for acne.  
Irrespective of the RO's actions, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen 
this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

The Veteran is seeking to reopen his previously denied claim of 
entitlement to service connection for acne.  This claim was 
previously denied in July 1994 because it was a preexisting 
condition and there was no evidence of permanent aggravation of 
this disability during active military service.  Therefore, for 
the evidence to be material in this case, it must address this 
unestablished fact.  

With that having been said, the Board finds that no evidence has 
been submitted addressing this evidentiary deficiency.  The 
record contains no evidence prepared since the July 1994 denial 
suggesting that the Veteran's acne was permanently aggravated by 
military service.  In fact, the record contains no evidence to 
suggest that the Veteran still suffers from acne.  The Veteran 
himself indicated that he did not know what kind of skin disorder 
he suffered from during his June 2010 hearing.  As such, new and 
material evidence has not been received, and this issue remains 
closed.  

As a final note, the Veteran indicated during his June 2010 
hearing that he was seeking service connection for a skin 
disorder that was mostly around his waist and neck.  The Veteran 
indicated that he did not know whether it was acne or not, and 
that he was seeking service connection for any skin condition due 
to exposure to jet fuel.  However, the July 1994 rating decision 
granted service connection for a skin disability, to include 
tinea cruris and folliculitis.  A 10 percent disability 
evaluation was assigned under Diagnostic Code 7813, effective as 
of October 9, 1993.  According to a January 1994 VA skin 
examination, the Veteran suffered from obvious tinea cruris in 
the folds between his legs and perineum, with significant 
purplish discoloration at the waistline lateral trunk bilaterally 
with a few indurated areas and small pustules.  Therefore, it 
appears that the Veteran is already service-connected for the 
generic skin condition he described during his June 2010 VA 
examination.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for acne remains closed.

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hypertension, psychoses, and arthritis, 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2010).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Bilateral Foot Disability 

The Veteran contends that he is entitled to service connection 
for a bilateral foot disability.  However, the preponderance of 
the evidence of record demonstrates that the Veteran has not been 
diagnosed with a chronic right foot disability, and that his left 
foot disability did not manifest as a result of military service 
or a service-connected disability.  As such, service connection 
is not warranted.  

The Veteran's service treatment records do not reflect that the 
Veteran injured either foot during military service, or, that he 
was diagnosed with a chronic disability of the feet during this 
time.  Records from August 1991 do reflect that the Veteran 
injured his right knee during active duty.  However, there is no 
mention of an injury to either foot as of this time.  The 
Veteran's September 1993 separation examination also noted that 
an evaluation of the lower extremities was normal at the time of 
separation.  The Veteran also denied having, or ever having had, 
foot trouble in his report of medical history associated with 
this examination.  Therefore, the evidence of record demonstrates 
that the Veteran did not suffer from a chronic disability of 
either foot during active military service.  

Furthermore, post-service medical records fail to suggest that 
the Veteran suffers from a disability of either foot that 
manifested as a result of military service.  There is no evidence 
of treatment during the first few years after the Veteran's 
separation from active duty.  A December 1996 VA examination does 
indicate that the Veteran suffered from arthralgia of the upper 
and lower extremities.  However, pain alone is not a disability 
for VA compensation purposes.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The first medical evidence regarding the feet is a VA examination 
performed in January 2010.  It was noted that the Veteran did not 
have a history of trauma to the feet.  Examination revealed pain 
and tenderness in the plantar pad of the ball of the left foot 
and in the plantar arch of the right foot.  There was also 
fatigability in the entire right foot and ankle.  It was noted 
that the Veteran had recently sprained his right ankle.  There 
was no evidence of painful motion, swelling, heat, redness, 
stiffness, or other symptoms.  The Veteran reported that he had 
problems with pain in his feet from 1994 to 1998, and then again 
after spraining his ankle in March 2009.  X-rays revealed minimal 
left foot degenerative joint disease with a tiny left plantar 
calcaneal spur.  There was no evidence of any acute, chronic or 
residual right foot condition.  

The examiner concluded that the Veteran's claimed bilateral foot 
disability was less likely than not a result of the his service-
connected overeating and resultant obesity.  The examiner noted 
that a review of the Veteran's claims file did not reveal any 
treatment for either foot.  The current examination revealed no 
pain or complaints regarding the right foot, and as such, the 
examiner concluded that there was no acute or chronic right foot 
disability.  In addition, the examiner noted that the Veteran 
only had slight tenderness to palpation over the plantar ball of 
the left foot, which was not consistent with his tiny plantar 
spur or mild degenerative joint disease.  The examiner explained 
that if the Veteran's obesity were a contributing factor for his 
bilateral foot pain, then X-rays would reveal bilateral 
degenerative joint disease, spurs and equal pain and problems.  
Since the Veteran only had unilateral complaints, the examiner 
concluded that the complaints were less likely due to his weight. 

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a bilateral 
foot disability.  Regarding the Veteran's claim of entitlement to 
service connection for a right foot disorder, there is currently 
no evidence of a chronic disability.  The Veteran confirmed this 
fact during his June 2010 hearing.  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a right foot disability, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

Regarding the Veteran's claim of entitlement to service 
connection for a left foot disorder, the Board notes that there 
is no evidence of this condition during the Veteran's active 
military service.  In addition, the record contains no evidence 
linking the Veteran's mild degenerative joint disease of the left 
foot to active duty.  In fact, it was noted during the January 
2010 VA examination that the Veteran had no history of trauma to 
the left foot.  The Veteran has not alleged that he suffered an 
injury to the left foot during military service either.  As such, 
the preponderance of the evidence of record demonstrates that 
this condition did not manifest during, or as a result of, active 
military service.  

In addition, the January 2010 VA examiner concluded that the mild 
degenerative joint disease of the left foot was less likely than 
not secondary to the Veteran's service-connected maladaptive 
behavior resulting in overeating.  The examiner opined that if 
this condition were due to the Veteran's weight, then similar 
symptoms would be expected bilaterally.  As this was not the 
case, the examiner concluded that it was less likely than not 
secondary to the Veteran's weight.  

The Board recognizes that the Veteran believes he suffers from a 
bilateral foot condition that is secondary to his weight.  
However, the Veteran has not submitted any evidence to support 
this contention.  While the Veteran is certainly competent to 
testify to symptoms of pain in the feet, VA has received no 
evidence to suggest that the Veteran is competent to offer an 
opinion regarding the etiology of his mild degenerative joint 
disease of the left foot.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The claim of entitlement to service connection 
for a bilateral foot condition must be denied.

High Cholesterol

The Veteran contends that he is entitled to service connection 
for high cholesterol.  However, this is not a disability for VA 
compensation purposes, and as such, service connection is not 
warranted. 

High cholesterol readings are actually laboratory results and are 
not recognized as disabilities.  38 U.S.C.A. §§ 101(16), 105(a), 
1110, 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities).  The 
term "disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The record does not demonstrate that the Veteran has 
been diagnosed with any chronic disability resulting from his 
elevated cholesterol readings.  As such, service connection for 
elevated cholesterol is not warranted.  

Hypertension

The Veteran contends that he is entitled to service connection 
for hypertension.  Specifically, the Veteran has alleged that his 
hypertension is secondary to his maladaptive health behaviors 
with its associated overeating.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that 
hypertension did not manifest during, or as a result of, active 
military service, nor is it secondary to a service-connected 
disability.  As such, service connection is not warranted.  

The Board will first address the Veteran's contention that his 
hypertension is secondary to his service-connected maladaptive 
health behaviors resulting in overeating and obesity.  The 
Veteran was afforded a VA examination in January 2010 so that an 
opinion could be offered regarding this issue.  According to the 
examiner, the Veteran's hypertension was less likely than not 
secondary to his service-connected overeating.  The examiner 
noted that there was clear evidence of chronological weight gain 
in the service treatment records and the VA outpatient treatment 
records.  However, there were many risk factors in addition to 
obesity for hypertension, such as genetic predisposition, age and 
other lifestyle behaviors.  Also, the examiner noted that the 
Veteran had been referred to the MOVE Weight Management program 
for weight loss twice and that he had success in 2008 when he 
lowered his weight to 338 pounds.  However, the Veteran 
subsequently decided to stop the MOVE program on his own accord, 
and he has chosen not to initiate any low or no impact exercise 
options to reduce his weight.  In essence, the examiner concluded 
that the Veteran's obesity, which was only one of many possible 
causes of hypertension, was likely due to the Veteran's 
behavioral choice to not exercise.  The examiner concluded that 
the Veteran's hypertension was essential in nature and less 
likely as not secondary to obesity associated.  

Based on the above opinion, the Board concludes that the 
Veteran's hypertension is not secondary to his service-connected 
maladaptive health behaviors and associated obesity.  According 
to the VA examiner, there were many potential causes of the 
Veteran's hypertension, including the aging process.  In 
addition, the examiner concluded that the Veteran had made recent 
behavioral changes by choosing not to exercise that had 
exacerbated his obesity.  Therefore, while the Veteran is 
service-connected for overeating, the VA examiner was of the 
opinion that his hypertension likely developed from conscious 
choices such as a failure to exercise.  

The Board has also considered whether the Veteran's hypertension 
is directly related to his military service.  However, the 
preponderance of the evidence demonstrates that hypertension did 
not manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with hypertension during his active military 
service.  According to an August 1992 in-service treatment 
record, the Veteran had a systolic blood pressure of 126 and a 
diastolic blood pressure of 84.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 millimeters 
(mm) or greater, or systolic blood pressure that is predominantly 
160 mm or greater with a diastolic blood pressure of less than 
90 mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2010).  Therefore, the Veteran did not suffer from 
hypertension as of this time.  

A January 1993 record reflects a systolic blood pressure of 138 
and a diastolic blood pressure of 86, again demonstrating that 
the Veteran was not suffering from hypertension.  Finally, 
according to the Veteran's September 1993 separation examination, 
his systolic blood pressure was 138 and his diastolic pressure 
was 85.  The Veteran was felt to have borderline systolic 
hypertension during this examination, but a full diagnosis was 
not assigned.  

Post-service treatment records demonstrate that the Veteran was 
not suffering from hypertension within one year of his separation 
from active duty.  According to a January 1994 VA examination, 
the Veteran had a systolic blood pressure of 140 and a diastolic 
blood pressure of 88, and no diagnosis of hypertension was noted 
at this time.  A December 1996 VA examination also reflects a 
systolic blood pressure of 135 and a diastolic blood pressure of 
80.  Again, there was no diagnosis of or reference to 
hypertension.  

Subsequent treatment records do indicate that the Veteran now 
suffers from hypertension, including a July 2000 private medical 
evaluation that assigned this diagnosis.  More recent VA 
treatment records also reflect a diagnosis of hypertension and 
indicate that the Veteran is taking medication to control this 
disability.  However, none of these records suggest that the 
Veteran's hypertension is in any way related to his active duty.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for hypertension on 
a direct basis.  The Veteran's service treatment records fail to 
demonstrate that he suffered from chronic hypertension during 
military service.  While the Veteran was noted to have borderline 
systolic hypertension during his September 1993 separation 
examination, subsequent VA examinations from January 1994 and 
December 1996 do not reflect that the Veteran was suffering from 
hypertension at this time.  Therefore, the evidence demonstrates 
that the Veteran did not suffer from chronic hypertension during 
military service, or within one year of his separation from 
active duty.  Finally, there is no competent evidence of record 
relating the Veteran's hypertension to military duty.  As such, 
service connection is not warranted.  

The Board recognizes that the Veteran has testified that his 
hypertension is due to his service-connected maladaptive health 
behaviors resulting in overeating.  However, the January 2010 VA 
examiner opined that it was less likely than not that the 
Veteran's hypertension was secondary to his service-connected 
overeating.  The examiner noted that hypertension can be caused 
by many different risk factors, including the conscious choice to 
not exercise or familial history.  The Board finds the opinion 
provided by the medical professional to be more probative than 
the Veteran's assertion in this case.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
maladaptive health behaviors must be denied.

Psychiatric Disorder

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder.  Specifically, the Veteran contends 
that he is entitled to service connection for depression and 
PTSD.  However, as outlined below, the Veteran has not been 
diagnosed with PTSD and his depression has been related to events 
occurring after his separation from military service.  As such, 
this claim must be denied.  

The Veteran's service treatment records do not indicate that he 
suffered from a chronic psychiatric disorder during active 
military service, and the records are silent regarding 
psychiatric treatment or symptomatology.  Also, a psychiatric 
evaluation performed during the Veteran's September 1993 
separation examination was interpreted to be normal.  The Veteran 
also denied suffering from, or ever having suffered from, 
depression, excessive worry or nervous trouble of any sort in his 
report of medical history associated with this examination.  As 
such, there is no evidence of a chronic psychiatric disability 
during active military service.  

Post-service treatment records also fail to demonstrate that the 
Veteran suffers from a psychiatric disorder that manifested as a 
result of active military service.  Records demonstrate that the 
Veteran sought mental health treatment with VA as early as 1995.  
A November 1995 record notes that the Veteran suffered from work 
stressors.  In January 1996, it was noted that the Veteran had 
less stress and that work and school were going much better.  A 
July 1996 record notes that the Veteran's depression was 
significantly improved, and there was no evidence of major 
depression or psychotic thought process.  A September 1996 record 
notes that the Veteran was suffering from increased anxiety due 
to a letter bomb at his place of employment.  However, the 
Veteran subsequently got a new job.  None of these records 
suggested that any of the Veteran's symptoms were related to 
military service.  

The Veteran reported suffering from depression in a September 
1997 VA Mental Hygiene Clinic personal history form.  When asked 
to indicate whether he had any traumatic happenings in his past, 
the Veteran only noted that his parents divorced and that his 
uncle had died.  The Veteran also reported being exposed to two 
hours of combat during active duty when he was locked to general 
quarters due to an approaching missile.  However, it was noted 
that this missile was shot down by another ship.  

The next evidence of psychiatric treatment is a VA psychiatric 
examination from May 2007.  It was noted that the Veteran was 
doing well psychologically, except for his obesity.  The Veteran 
reported some minor depression with occasional periods of feeling 
down.  The examiner concluded that the Veteran suffered from no 
Axis I diagnoses aside from maladaptive health behaviors 
affecting his general medical condition.  The Veteran is already 
service-connected for this disability.  The examiner concluded 
that this condition was due to military service since the 
Veteran's service-treatment records reflected treatment for 
obesity.  However, no other psychiatric disability was diagnosed 
or related to military service.  

According to an April 2009 VA depression consultation note, the 
Veteran's probable DSM-IV diagnosis was an adjustment disorder.  
It was noted that the Veteran did not have a prior history of 
major depression or anhedonia and that he had not been diagnosed 
with depression in the past.  The record also contains a VA 
primary care assessment dated April 2009.  The Veteran reported 
suffering from mood swings and being jumpy.  However, it was 
noted that the Veteran had no PTSD triggering incident while in 
military service.  A May 2009 psychology consult also indicated 
that the Veteran reported being moderately depressed.  It was 
noted that the Veteran felt that his feelings of anger arose due 
to his father being an alcoholic, his parents divorcing at the 
age of 10, and his uncle dying in a plane crash when he was 13 or 
14 years old.  There was no mention of military service being 
related to the Veteran's feelings of depression.  The record also 
contains a VA mental status examination from August 2009.  The 
only Axis I diagnosis assigned at this time was insomnia.  The 
Veteran denied suffering from a depressed mood.  

The Veteran underwent a VA outpatient mental health evaluation in 
February 2010.  The examiner diagnosed the Veteran with an 
adjustment disorder with mixed anxiety and depression.  The 
examiner concluded that the Veteran suffered from emotional 
distress including feelings of depression and anxiety that were 
related to the death of his father in June 2009.  The examiner 
noted that this reaction was similar to the Veteran's reaction to 
the death of his favorite uncle when he was in the seventh grade.  
The examiner did not suggest any possible relationship between 
the Veteran's symptomatology and his military service.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a psychiatric 
disorder, to include PTSD or depression.  The Veteran's service 
treatment records fail to demonstrate that he suffered from a 
psychiatric disability during active military service.  Post-
service treatment records also fail to relate any of the 
Veteran's intermittent depressive symptoms to military service.  
In fact, it was concluded upon examination in May 2007 that the 
Veteran did not suffer from depression or PTSD.  While the 
Veteran has intermittently been diagnosed with depression since 
military service, it was related to the death of his father in 
May 2009 and to events that occurred before his enlistment with 
the military, including the death of his uncle and his father's 
problems with alcohol, in the 1990s.  Therefore, there is no 
evidence of depression that manifested during, or as a result of, 
active military service.  

Furthermore, establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
record does not reflect that the Veteran has been diagnosed with 
PTSD or that he suffered an in-service stressor.  Despite 
multiple requests, the Veteran has failed to submit a stressor 
statement in support of his claim.  In January 2010, the 
Veteran's claims file was reviewed by the Joint Services Records 
Research Center (JSRRC) coordinator, who concluded that there was 
no evidence of a diagnosis of PTSD or a verifiable stressor.  As 
such, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to service connection for PTSD.  

The Board recognizes that the Veteran has testified to suffering 
from depressive symptomatology that is related to his military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
However, while the Veteran may be competent to offer this 
testimony, the Board does not find it to be probative.  Records 
from 1995 relate the Veteran's depressive symptoms to stress at 
work and school.  Also, according to more recent treatment 
records, and the Veteran's own admission in September 1997, his 
depressive symptoms have been related to incidents such as the 
divorce of his parents and the death of his uncle prior to 
military service, and, more recently, the death of his father.  
Therefore, even when considering the Veteran's testimony, the 
evidence fails to demonstrate that he suffers from a psychiatric 
disorder that manifested during, or as a result of, active 
military service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
depression, must be denied.  

Service Connection for a Psychiatric Disability for Treatment 
Purposes Only

Under 38 U.S.C.A. § 1702 (West Supp. 2010), service connection 
may be warranted for treatment purposes if, among other things, a 
veteran of the Persian Gulf War developed an active psychosis 
within two years after discharge or release from active military 
service and before May 8, 1977.  In view of the fact that the 
Veteran is already being treated for his mental conditions in 
light of him being classified as a category (1) Veteran due to 
his total disability evaluation of 90 percent, consideration of 
entitlement to service connection for an active psychosis for 
treatment purposes only under 38 U.S.C.A. § 1702 is no longer 
warranted.  See 38 U.S.C.A. §1710; 38 C.F.R. § 17.36.  The appeal 
as to this issue is dismissed as moot.  See Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to 
employ when an appeal has become moot).


ORDER

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for acne remains 
closed.  

Entitlement to service connection for a bilateral foot condition 
is denied.  

Entitlement to service connection for high cholesterol is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a psychiatric disorder, to 
include PTSD and depression, is denied.  

Entitlement to service connection for a psychiatric disorder for 
treatment purposes only under 38 U.S.C. § 1702 is dismissed.  


REMAND

Diabetes Mellitus

The Veteran contends that he is entitled to an initial disability 
rating in excess of 20 percent for his service-connected diabetes 
mellitus.  However, additional evidentiary development is 
necessary before appellate review may proceed on this issue. 

For historical purposes, the Veteran was granted service 
connection for diabetes mellitus in a September 2008 rating 
decision.  A disability rating of 20 percent was assigned under 
Diagnostic Code 7913, effective as of March 17, 2008.  The 
Veteran submitted a timely notice of disagreement regarding the 
assigned disability rating in November 2008, and he subsequently 
appealed this rating to the Board in March 2009.  

The Veteran was last afforded a VA examination for his diabetes 
in June 2008.  It was noted that the Veteran treated this 
disability with oral medication and that he may have to start 
using insulin soon.  However, more recent treatment records 
demonstrate that the Veteran now has to treat his diabetes 
mellitus with insulin.  In addition, it was noted that the 
Veteran was instructed to follow a restricted or special diet, 
but that he had not been restricted in his ability to perform 
strenuous activities.  During his June 2010 hearing, however, the 
Veteran suggested that he had been told not to perform extreme 
physical activity.  

The above evidence suggests that the Veteran's diabetes mellitus 
may have worsened since his June 2008 VA examination.  The duty 
to conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a 2 year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current level 
of disability due to his service-connected 
diabetes mellitus.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review upon examination.  
The examiner should indicate whether the 
Veteran has to regulate his activities in an 
effort to control his diabetes and whether 
the Veteran has suffered any episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  A glucose 
tolerance test is not necessary for VA rating 
purposes.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


